DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-20 are allowed.

Regarding claim 1, 
US Patent 5,344,287 A; discloses a fan cover on hinges affixed to one side of the fan cover with the fan itself disposed therein, but there is not disclosed a fan seat with a first and second seat body as in the immediate claims. There is no teaching, suggestion, or motivation to combine with prior cited references.
US Patent 7,311,492 B2; discloses a fan cover on hinges disposed on top of a duct, with the fan disposed on the cover, but there is not a disclosed fan seat with a first and second seat body as in the immediate claims. There is no teaching suggestion or motivation to combine with prior cited references.
US Patent 10,746,193 B2; discloses a tower fan for personal use with at least a first and second seat body and an adjustable fan head with seat, however the adjustable portion is disposed on the back of fan head and is does not have a rotating shaft for adjustment of the angle of the fan head and is not disposed on only one edge of the second surface of the fan seat as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.C./
 Examiner, Art Unit 3745                                                                                                                                                                                                
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745